Citation Nr: 1639047	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in-excess of 30 percent for a panic disorder with agoraphobia.

2.  Entitlement to service connection for a prostate condition, to include prostatitis and benign prostatic hypertrophy (BPH).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from March and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating, the most recent VA examination in connection with his panic disorder was conducted in February 2010.  Since that examination, the Veteran indicated that he had been experiencing an increased number of panic attacks.  See June 2012 statement.  He similarly reports, by way of his representative, that the current medical evidence of record is not adequate with regard to this disability.  See August 2016 Appellate Brief Presentation.  Such suggests that the symptoms of his disability have worsened since 2010.  Given the indication that his disability has increased in symptomatology, a new VA examination is warranted to determine the current severity of his panic disorder with agoraphobia.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

As to his claim for service connection, VA afforded the Veteran an examination for this claim in February 2010.  He was diagnosed with BPH.  Nonetheless, the examiner opined that this condition was not related to service because "there was no medical literature to support [his] current prostate problems/prostatitis [being] related to his possible gastritis during service."  In March 2010 addendum opinion,  the examiner opined that the Veteran's current prostate problem/prostatitis was unrelated to service.  The rationale for this opinion was solely predicated on the lack of medical documentation to support chronicity of the condition or continuity of care.  

The Board finds these opinions in adequate for adjudication purposes.  Specifically, the examiner's first opinion completely failed to address the Veteran's in-service diagnosis and treatment for prostatitis.  The addendum also failed to sufficiently address the Veteran's reports of continuity of symptomology.  Moreover, review of the examination report reveals the examiner noted that the earliest diagnosis of prostatitis or BPH post-service occurred in 2006.  However, the record contains reports of these conditions being present, and possibly chronic, as early as the late 1990s.  See Navarre Family Medicine Center treatment medical record.  With that said, the Board finds that a new VA examination and opinion are required to properly consider the nature and etiology of the Veteran's prostrate conditions.  

Finally, while on remand, all outstanding treatment medical records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify, obtain and associate with the claims file any outstanding VA or private treatment medical records.  The Board is particularly interested in copies of all outstanding VA treatment medical records dated from 2012 to the present.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified.

2.  Thereafter, ensure that the Veteran is scheduled for appropriate VA examinations.  The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.  A complete rationale must be provided for any opinion rendered. 
(a) Schedule the Veteran for an appropriate VA examination to determine the severity of his panic disorder with agoraphobia.  The examiner should address the level of social and occupational impairment attributable to his service connected disability.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from his service connected disability.   If it is not possible to differentiate between impairment resulting from his panic disorder with agoraphobia and impairment resulting from any other non-service-connected psychiatric disorder, the examiner should state this in the report.

(b) Schedule the Veteran for an appropriate VA examination for the claimed prostate conditions.  The examination should be conducted by an examiner who has not previously examined him.  

The examiner should:

Identify any and all prostate conditions the Veteran has had at any time since he filed his claim, based upon examination.

The examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed prostate condition had onset during the Veteran's active service or was caused by his active service.  




The examiner must address the significance of the following:

(a) The Veteran's Report of Medical History on entrance into service in September 1966, wherein he was noted to suffer from frequent urination.

(b) Service treatment records which indicate diagnosis and repeat treatment for prostatitis in 1967.  

(c) The Veteran's competent and credible statements of continuing to suffering from his diagnosed prostrate and urination conditions ever since service.  See May 2010 statement and August 2016 Appellate Brief.

(d) A Navarre Family Medicine Center treatment record lists diagnoses of BPH and prostatitis under the heading of "problem's list, current, major chronic."  Note, for the purposes of this opinion, the Board will concede that this record was completed in or near 1998, as the physician completing the report noted that the Veteran's mother had turned 70 years old in 1998.

(e) A Howard Clinic November 2004 treatment medical record noting a diagnosis for scrotal erythema.

(f) Treatment medical records from 2005 forward indicating on-going chronic prostatitis and BPH.

(g) Pensacola Urology May 2006 treatment medical record, indicating that the Veteran suffered from several years of dribbling and dysuria.

3.  Following completion of these directives, readjudicate the issues on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




